Title: To George Washington from Nathanael Greene, 30 October 1781
From: Greene, Nathanael
To: Washington, George


                  Sir
                     
                     Head Quarters high hills Santee October 30th 1781
                  
                  Within a few days, I have received from General Smallwood, the arrangement of the Maryland line; by which I find that Colonel Hall has resigned, and that the regiments are fast forming, to compose two brigades; and as General Smallwoods promotion, creates a vacancy in the line of Brigadiers, to which Coll Williams stands in the line of promotion; I am to request, that your Excellency, will recommend it to Congress.
                  I am perswaded, you will take a pleasure, in forwarding, the interest of an officer, whose zeal and long services, give him a just claim to public attention, and to your friendship.  I am under many and singular obligations to him, for his uncommon exertions, to promote the operations in this department; and shall think myself happy, if my recommendation will add to his estimation, in your opinion, and contribute, in the least, to procure him, that promotion, which his standing, and justice, authorize him to claim.  To say more, I am confident will be unnecessary; to say less, would be doing injustice to his merit & pretensions.  With the greatest esteem and regard I am your Excellencys most obedient humble servant
                  
                     Nath. Greene
                  
               